opinion). We conclude that the district court did not abuse its discretion at

                  sentencing, and we

                              ORDER the judgment of conviction AFFIRMED.




                                                      Hardesty


                                                                                      J.
                                                      Douglas




                  cc:   Hon. Valorie J. Vega, District Judge
                        Clark County Public Defender
                        Attorney General/Carson City
                        Clark County District Attorney
                        Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    .0